Citation Nr: 0519528	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a skin condition 
(acne vulgaris), currently rated as 10 percent disabling.

2.  Entitlement to an annual clothing allowance.

3.  Entitlement to a compensable rating for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1959, and from February 1963 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
an increased rating for a skin condition (acne vulgaris), 
currently rated as 10 percent disabling.  In March 2004, the 
veteran cancelled his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran claims that his service-connected acne vulgaris 
is more severe than the current 10 percent evaluation 
reflects.  He contends that he has constant exudation, 
seepage, itching, extensive lesions and marked disfigurement.  

When initially awarded service connection, the disability 
contemplated involvement of the veteran's neck and buttocks.  
The veteran now characterizes his condition as involving, on 
an intermittent basis, his neck, buttocks, and back.  

The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002). The veteran's 
acne vulgaris has been evaluated by the RO under 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7806, as analogous to rating 
disabilities involving eczema.  See 38 C.F.R. § 4.118 (2002).  
The rating criteria for evaluating disabilities under this 
diagnostic code were changed in the revision of the 
regulations.  38 C.F.R. § 4.118 (2004).  Ratings authorized 
by the revised version of DC 7806 are 0 percent for a 
disorder that involves less than 5 percent of the entire body 
or less than 5 percent of the exposed areas affected and has 
required no more than topical therapy during the past 12-
month period; 10 percent for a disorder that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of the 
exposed areas affected or has required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period; 30 percent for a disorder that involves 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas affected or has required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more but not constantly, 
during the past 12-month period; and 60 percent for a 
disorder that involves more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected or 
has required constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).

Here, the statement of the case sent to the veteran in 
February 2004 included the new rating criteria, but did not 
include a comparative analysis of the veteran's disability 
evaluation under the new criteria and the old.  Rather, the 
RO notified the veteran of the change, and then continued to 
analyze his disability under only the old regulations.  

The Board notes that the veteran's most recent VA 
examination, conducted in January 2002, does not provide the 
medical evidence required by the new rating criteria.  
Specifically, the examination does not comment on the issues 
addressed in the new rating criteria, such as the percentage 
of the entire body and exposed areas affected.  Although the 
examination does note that the veteran uses a daily 
prescriptive medication for the disorder, the examination 
report is unclear as to the length of the therapy over the 
period of a year.  The Board also notes that the veteran 
submitted additional evidence in October 2004 indicating that 
he was prescribed a daily topical medication in July 2004 for 
his condition.  While the prescription label submitted stated 
that it was "Fill 1 of 12," the exact timeframe for which 
this treatment was prescribed is not clear to the Board.  As 
such, the veteran should be afforded a new VA examination 
that evaluates the veteran's symptomatology in terms 
pertinent to the rating criteria that were in effect when the 
veteran filed his appeal, as well as the rating criteria as 
amended during the pendency of the appeal.

In addition, in May 2004, Patricia P. King, M.D., submitted a 
letter to the RO indicating that she had long treated the 
veteran for his recurrent pilonidal cysts and acne vulgaris 
with incision and drainage as well as with chronic 
antibiotics.  In this letter Dr. King included a list of all 
medications that she had prescribed the veteran for his 
condition.  In order to ensure that the veteran's claim is 
adjudicated on the basis of a complete evidentiary record, an 
attempt should be made to obtain records dated after December 
2001, that is, the date of the most recent records from Dr. 
King in the file.  Also, the veteran has referenced treatment 
by VA subsequent to the most recent VA records in the file.  
Therefore, those records should be obtained and associated 
with the claims folder.

Additional action is also needed prior to further disposition 
of the claims regarding a compensable rating for bronchitis 
and service connection for an annual clothing allowance.

In August 2002, the RO denied service connection for an 
annual clothing allowance.  In September 2002, the veteran 
filed a timely notice of disagreement (NOD), asserting that 
he was entitled to a clothing allowance.  Procedure mandates 
that the RO issue a statement of the case (SOC) in response 
to an NOD.  See 38 C.F.R. § 19.31 (West 2002).  The United 
States Court of Appeals for Veterans Claims has directed that 
where a veteran has submitted a timely NOD with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  This issue will therefore be remanded to the 
RO so that an SOC may be issued.  The issue of service 
connection for an annual clothing allowance will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.

The RO must similarly issue a statement of the case regarding 
the veteran's claim for a compensable rating for his 
bronchitis.  In December 2003, the RO denied the veteran's 
claim for a compensable rating for bronchitis.  In May 2004, 
the veteran was notified that his appeal regarding an 
increased rating for his acne vulgaris had been certified to 
the Board and that the RO was accordingly transferring his VA 
records to the Board.  In June 2004, the veteran filed a 
timely notice of disagreement (NOD) with the Board, asserting 
that he was entitled to a higher rating for his bronchitis.  
The Board notes that an NOD must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable records have been transferred to another VA 
office.  See 38 C.F.R. § 20.300 (2004).  The Board finds that 
in this case the veteran was notified that his records were 
transferred to the Board, and therefore when he submitted his 
NOD to the Board, it was both timely and valid.  Because the 
RO has not yet issued an SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of an SOC.  
See Manlincon, supra.  This issue will therefore be remanded 
to the RO so that an SOC may be issued.  The issue of a 
compensable rating for bronchitis will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Contact the veteran and ask that he 
identify all sources of treatment for 
the disability at issue, since February 
2002, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of all the medical records from 
all sources, including VA records (not 
already in the claims file), should 
then be requested.  Specifically obtain 
private medical records from Dr. 
Patricia King dated after December 
2001.  All efforts to obtain the 
records should be fully documented.

2.  Obtain the veteran's VA medical 
records subsequent to November 2002.

3.  The veteran should be scheduled for 
a VA skin examination to determine the 
severity of his service-connected acne 
vulgaris.  The claims folder, along 
with any additional evidence obtained 
pursuant to the requests above, should 
be made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.118 (2002); 38 C.F.R. § 
4.118 (2004).  In particular, the 
examiner should specify the location 
and extent of the veteran's acne 
vulgaris in terms of a percentage of 
the body and a percentage of exposed 
areas, and the frequency that systemic 
therapy, such as corticosteroids or 
immunosuppressive drugs, have been 
required during the past 12-month 
period.  The examiner should also 
specifically note the extent that the 
veteran's acne vulgaris involves 
disfigurement.  Scarring due to acne 
vulgaris, if any, should be described 
in detail.  The examiner should take 
into account flare-ups the veteran may 
experience during the year.  The 
rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings 
and/or medical authority to explain why 
his or her opinion differs from the 
opinion(s) already of record.  In this 
regard, the examiner should comment on 
the findings made at the January 2002 
VA examination.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for acne vulgaris.  
If its action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

5.  Provide the veteran and his 
representative with an SOC as to the 
claims for a compensable rating for 
bronchitis, and for service connection 
for an annual clothing allowance and 
allow an appropriate time for response 
thereto.  The veteran should be 
informed that he must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of an issue 
to the Board.  If a timely substantive 
appeal is not filed, a claim should 
not be certified to the Board.  If a 
timely substantive appeal is 
perfected, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


